Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 06/09/2022 wherein, claim 21 is added, no claims have been deleted. Accordingly, claims 1-3, and 5-21 are currently pending. 
Response to Arguments
Applicant's arguments filed on 06/09/2022 with respect to the 103 rejections of claims 1-3, and 5-20 have been fully considered but they are not persuasive. 
The applicant argues that:
Ohmura detects a disabled driver, not that an autonomous vehicle is outside of the operational design domain (applicant’s arguments page 8): The examiner respectfully disagrees with this argument. The purpose of modifying the Abari reference with the Ohmura reference, was to teach an onboard processor to perform functions related to detecting the condition of operation of the autonomous vehicle since Abari is not explicit about the electronic processor being disposed in the autonomous vehicle. Accordingly, the Ohmura reference is strictly used to show the onboard aspect of the electronic processor and is not used to detect whether the autonomous vehicle is outside of the operational design domain.
Frazzoli does not disclose sensing that the autonomous vehicle is outside of an operational design domain. Instead, Frazzoli selects the most competent of the two redundant control systems to control the vehicle as set forth in paragraphs [0320] - [0330]: However, the examiner respectfully disagrees with this argument. As stated in paragraph [0324], Frazzoli recites detecting an environmental condition that interferes with the operation of one or both of the first control system 3020 and the second control system 3030 based on, for example, information detected by the AV's 100 sensor. In other words, the environmental condition that interferes with the operation of the control systems is interpreted to be the condition at which the autonomous vehicle is outside of an operational desing domain, especially that the conditions recited in Frazzoli include rain, snow, fog, dust, insufficient sun light, or other conditions that may cause responsive steering/throttle operations to become more critical. Therefore, this limitation is disclosed by the Frazzoli reference. Accordingly, sensing that the autonomous vehicle is outside of its operational design domain does not necessarily require that the autonomous vehicle is "operating" or performing an unusual operation in response to the operational design domain being abnormal or off. Sensing a foggy condition surrounding the autonomous vehicle, for example, is a condition in which the autonomous vehicle is "outside" of its operational design domain. Therefore, regardless of whether the vehicle is performing its normal or unusual operation within this foggy condition, since the foggy condition is detected, this is when the autonomous vehicle is considered to be outside of its operational design domain.
Frazzoli has a PCT filing date of October 30, 2019, which is fifteen days after Applicant's October 15, 2019 filing date. Thus, Frazzoli is not a valid reference based on the PCT filing date. Frazzoli claims priority to provisional application 62/752,447 filed on October 30, 2018 before Applicant's filing date. However, there is no evidence that the subject matter in paragraphs [0320] - [0330] of Frazzoli was included in the earlier filed provisional application. Accordingly, withdrawal of all rejections based on Frazzoli is respectfully requested. Alternatively, the Examiner may produce the provisional application proving that the disclosure in paragraphs [0320] - [0330] of Frazzoli existed when the provisional application was filed: With respect to the provisional application of the Frazzoli reference, in response to the communication received from the applicant’s representative on 04/06/2022 that the provisional application is not accessible, the examiner has respectfully referred to MPEP 1128 and 35 CFR 1.14(a)(1) (i)-(iii), and recommended filing a “Power to Inspect” Application. Furthermore, the examiner has acknowledged that the disclosure paragraphs cited from Frazzoli reference [0320]-[0330], are supported in the provisional application 62/752,447 paragraph [0315]. Therefore, the applicant is advised to file a “power to inspect” application in order to gain access to the provisional application, and find evidence that the subject matter in the paragraphs cited existed when the provisional application was filed. 
There is no disclosure in Abari of a vehicle device or vehicle disposed electronic processor that operates to "detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined." Further, Abari does not disclose an arrangement to "send a first electronic message to surrounding vehicles surrounding the autonomous vehicle, the first electronic message requesting that one of the surrounding vehicles lead the autonomous vehicle until the autonomous vehicle returns to the operational design domain or reaches a predetermined location," or "determine a leading vehicle of the surrounding vehicles." Instead, such operations are performed by a remote transportation management system 230 for all of the vehicles, if performed at all by Abari: While it is true that the functions recited in the Abari reference are performed by a remote management system, the Ohmura reference has been included to modify the Abari reference, to have the processor disposed in the autonomous vehicle to perform the recited functions. Furthermore, paragraph [0024] of Abari discloses sending a first electronic message to surrounding vehicles surrounding the autonomous vehicle, the first electronic message requesting that one of the surrounding vehicles lead the autonomous vehicle until the autonomous vehicle returns to the operational design domain or reaches a predetermined location ([0024]: “If the system identifies one, then it may send instruction to the identified second autonomous vehicle to drive to the location of the first autonomous vehicle”; predetermined location is considered to be the service center); and both paragraphs [0024], and [0025] of Abari recite determining a leading vehicle of the surrounding vehicles (Figures 1A and 1B; Fig. 3B: Steps 324 and 328; [0024]; [0025]). Thus, modifying Abari in view of Ohmura result in the arrangement to "send a first electronic message to surrounding vehicles surrounding the autonomous vehicle, the first electronic message requesting that one of the surrounding vehicles lead the autonomous vehicle until the autonomous vehicle returns to the operational design domain or reaches a predetermined location," or "determine a leading vehicle of the surrounding vehicles."
There is no motivation to combine the Ohmura monitoring of driver health with the arrangement of Abari that does not include a driver: On the contrary, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Ohmura reference is strictly used to show the onboard aspect of the electronic processor and is not used to detect whether the autonomous vehicle is outside of the operational design domain. Therefore, modifying the Abari reference with the Ohmura reference, was to teach an onboard processor to perform functions related to the detection of a condition of the autonomous vehicle. Furthermore, whether the electronic processor is disposed on the vehicle or outside/off the vehicle, this will not have an effect on the performed functions, as long as those functions are performed as required. Disposing the electronic processor in the vehicle itself will provide a better direct control on the vehicle itself ([0072]).
With respect to claim 20, there is no disclosure of "receiving one or more control signals, a trajectory, or both from the surrounding vehicle that becomes the leading vehicle" in Abari: However, as recited in the 103 rejection below, Abari discloses receiving one or more control signals, a trajectory, or both from a leading vehicle; and controlling the autonomous vehicle based on the one or more received control signals, the received trajectory or both until the autonomous vehicle returns to its operational design domain or reaches the predetermined location (Specifically in view of Fig. 1B; Fig. 3B: step 330; [0026], the sensor data shared between the shepherd vehicle and the following vehicle is broadly interpreted to include the path in front of the vehicle, i.e. trajectory ([0025]) ).
There is no motivation to combine Abari, Ohmura, and Fazzoli to obtain the claimed arrangement: The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  See point ( e ) above for the combination of Abari and Ohmura. With respect to the combination of the Abari and Frazzoli references, , Frazzoli teaches detecting environmental conditions including snow or fog conditions ([0324]: “Environmental conditions include rain, snow, fog, dust, insufficient sun light, or other conditions that may cause responsive steering/throttle operations to become more important”); and the electronic processor configured to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined ([0324]: “the computer processors 3010 are configured to identify at least one environmental condition that interferes with the operation of one or both of the first control system 3020 and the second control system 3030 based on, for example, information detected by the AV's 100 sensor”). Accordingly, sensing that the autonomous vehicle is outside of its operational design domain does not necessarily require that the autonomous vehicle is "operating" or performing an unusual operation in response to the operational design domain being abnormal or off. Sensing a foggy condition surrounding the autonomous vehicle, for example, is a condition in which the autonomous vehicle is "outside" of its operational design domain. Therefore, regardless of whether the vehicle is performing its normal or unusual operation within this foggy condition, since the foggy condition is detected, this is when the autonomous vehicle is considered to be outside of its operational design domain. Modifying Abari in view of Frazzoli would enable better control over environmental conditions that interfere with the operation of the sensors and eventually the control systems of the vehicle as recited in Frazzoli ([0324]).
There is no teaching, suggestion, or motivation to combine the Abari, Ohmura, Frazzoli, and the Patnaik references: However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the broadest reasonable interpretation of these claims is the autonomous vehicle receiving a signal/message from the leading vehicle, accepting the leading role for the autonomous (follower) vehicle such that the signal comprises the license plate number of the leading vehicle, and the autonomous vehicle matching/ recognizing/ identifying the leading vehicle by its license plate number (Note that the term "matching" herein is broadly interpreted as recognition or identification). Patnaik teaches a cargo vehicle (equated to the autonomous vehicle in the claim language) which receives a signal from the leading vehicle accepting the leading role, the signal comprising the License plate number of the leading vehicle (in the form of QR code). The cargo vehicle thus recognizes the leading vehicle using this signal (see at least paragraphs [0066] and [0067] of Patnaik). Given the vehicle-to-vehicle communication capability of Abari, it would be obvious for someone with ordinary skill in the art to modify the features of Abari by including the features recited above from Patnaik between the leading and the follower vehicle. This will make it impossible for the cargo (autonomous) vehicle to mistaken the leader vehicle, as recited by Patnaik ([0067]).
With respect to the 103 rejections of claims 11, 12, and 19, applicant should submit an argument pointing out disagreements with the examiner’s contentions with respect to this rejection. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, 9, 10, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US-20190197497-A1; “Abari”) in view of OHMURA et al. (US20150153733; “OHMURA”) and Frazzoli (US-20210163021-A1).
Regarding claims 1 and 13, Abari teaches a system for controlling an autonomous vehicle when the autonomous vehicle is outside of its operational design domain (abstract), the system comprising: 
•	an environment detection system for determining environmental conditions (Fig. 2, sensors 244; [0018]); a vehicle control system; and an electronic processor (Fig.2, Transportation management system 230; [0017]; [0022]; [0023]; [0029]: weather/environmental sensors), 
•	the electronic processor configured to detect that the autonomous vehicle is outside of the operational design domain (Fig. 3B, steps 320 and 323; [0022]; [0023]; vehicle driving outside of its operational domain due to an impaired sensor that may be caused ); 
•	send a first electronic message to surrounding vehicles surrounding the autonomous vehicle, the first electronic message requesting that one of the surrounding vehicles lead the autonomous vehicle until the autonomous vehicle returns to the operational design domain or reaches a predetermined location ([0024]: “If the system identifies one, then it may send instruction to the identified second autonomous vehicle to drive to the location of the first autonomous vehicle”; predetermined location is considered to be the service center); 
•	determine a leading vehicle of the surrounding vehicles (Figures 1A and 1B; Fig. 3B: Steps 324 and 328; [0024]; [0025]); and 
•	control the autonomous vehicle to follow the leading vehicle until the autonomous vehicle returns to the operational design domain or reaches the predetermined location ([0025]: “the transportation management system may instruct the identified second autonomous vehicle (Shepherd vehicle) to share its sensor data with the first autonomous vehicle (see for example, FIG. 1A) and/or lead the first autonomous vehicle (see for example, FIG. 1B) to the service center location).
However, Abari does not explicitly state that the environmental conditions include fog condition or snowing condition, the electronic processor is disposed in the autonomous vehicle, nor the electronic processor is configured to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined. 
On the other hand, OHMURA teaches the electronic processor is disposed in the autonomous vehicle ([0007]; Fig. 1).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the OHMURA reference, such that the electronic processor identifying the malfunctioning in the vehicle be disposed in the vehicle itself. Whether the electronic processor is disposed on the vehicle or outside/off the vehicle, this will not have an effect on the performed functions, as long as those functions are performed as required. Disposing the electronic processor in the vehicle itself will provide a better direct control on the vehicle itself ([0072]).
Furthermore, Frazzoli teaches detecting environmental conditions including snow or fog conditions ([0324]: “Environmental conditions include rain, snow, fog, dust, insufficient sun light, or other conditions that may cause responsive steering/throttle operations to become more important”); and the electronic processor configured to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined ([0324]: “the computer processors 3010 are configured to identify at least one environmental condition that interferes with the operation of one or both of the first control system 3020 and the second control system 3030 based on, for example, information detected by the AV's 100 sensor”).
 It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Frazzoli reference to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined. Doing so would enable better control over environmental conditions that interfere with the operation of the sensors and eventually the control systems of the vehicle as recited in Frazzoli ([0324]).
Regarding claim 2, Abari discloses the electronic processor is configured so the detecting that the autonomous vehicle is outside the operational design domain includes using a geographical location of the autonomous vehicle and a map data associated with the geographical location ([0022]: “in-vehicle GPS failure for directions), which may be detected through one or more of impaired functionality of the sensor component,…operation outside of environmental tolerances”; [0023]: “For example, the only sensor component that is impaired may be the navigation-assistance component due to which the vehicle is unable to correctly identify the directions to a particular location”; [0024]; [0025]).
Regarding claim 3, Abari discloses the electronic processor is configured so the detecting that the autonomous vehicle is outside the operational design domain is provided by: calculating, using the environment detection system, a confidence level associated with the surrounding environment of the autonomous vehicle; and when the confidence level is below a predetermined level of confidence, determining the autonomous vehicle is outside of the operational design domain ([0023]: “the transportation management system may determine whether the vehicle can safely drive further with the detected impaired sensor component. In some embodiments, the transportation management system may make this determination based on performance statistics/data indicating current state/condition of the vehicle received from the transportation management vehicle device or the vehicle itself”; [0021]: “transportation management vehicle device may be connected to a central or main controlling unit of the vehicle (e.g., the engine control unit (ECU)) from which the device gets performance statistics for each sensor associated with the central or main controlling unit of the vehicle. The device then shares the performance statistics in real-time or at periodic time intervals with the transportation management system. Having received the performance statistics for each sensor, the transportation management system may compare the current statistics with the default/factory statistics for the sensor or the last known good configuration saved for that sensor. If the two statistics do not match or if the difference between the statistics are above a certain threshold, then the transportation management system may detect a service need that is required for an item/component that is associated with that particular sensor.”; If the error/difference between a standard value and a measured value is higher than a threshold  there is lower reliability on the measured value, therefore, its confidence level is lower, indicating an impaired sensor, i.e. the higher the error between two values is, the lower the confidence level is; thus, higher error correlates with a lower confidence level  error > error threshold & confidence level < threshold confidence level).
Regarding claims 5 and 14, Abari discloses the operational design domain is one or more parameters that the electronic processor is trained to operate the autonomous vehicle within with a predetermined level of confidence ([0021]: comparing the error or difference between measured performance and stored performance with a threshold to predict reliability/functionality/impairment of the sensor component; see overheating engine as an example).
Regarding claims 6 and 15, Abari discloses the electronic processor is configured to determine the leading vehicle by determining a surrounding vehicle that performs an unusual maneuver while moving in front of the autonomous vehicle ([0010]; [0024]: identifying a Shepherd vehicle in the vicinity of the first autonomous vehicle, or in close proximity (within a threshold distance) to it, is broad enough to include a vehicle maneuvering as it moves in front of (getting closer to) the autonomous vehicle).
Regarding claim 9, Abari discloses the predetermined location is included in the first electronic message (Fig. 3B: Step 326 before step 328, i.e. the second autonomous vehicle is instructed to lead the first autonomous vehicle to the (previously) identified service center), and wherein the first electronic message to the surrounding vehicles is sent via a short range wireless network ([0049];[0058]).
Regarding claims 10 and 18, Abari discloses the electronic processor is further configured to slow or stop the autonomous vehicle until the leading vehicle is determined ([0023]; [0024]: pulling over at the nearest/safest location until alternative support is identified).
Regarding claim 20, Abari discloses a method for controlling an autonomous vehicle when the autonomous vehicle is outside of its operational design domain (Abstract), the method comprising: 
•	detecting, with an electronic processor, that an autonomous vehicle is outside of its operational design domain (Fig. 3B, steps 320 and 323; [0023]; vehicle driving outside of its operational domain due to an impaired sensor); 
•	sending a first electronic message, the first electronic message requesting that a surrounding vehicle lead the autonomous vehicle until the autonomous vehicle returns to its operational design domain or reaches a predetermined location ([0024]: “If the system identifies one, then it may send instruction to the identified second autonomous vehicle to drive to the location of the first autonomous vehicle”; predetermined location is considered to be the service center; [0025]: “the transportation management system may instruct the identified second autonomous vehicle (Shepherd vehicle) to share its sensor data with the first autonomous vehicle (see for example, FIG. 1A) and/or lead the first autonomous vehicle (see for example, FIG. 1B) to the service center location); 
•	receiving one or more control signals, a trajectory, or both from a leading vehicle; and controlling the autonomous vehicle based on the one or more received control signals, the received trajectory or both until the autonomous vehicle returns to its operational design domain or reaches the predetermined location (Fig. 3B: step 330; [0026]).
However, Abari does not explicitly state detecting, with an electronic processor, that an autonomous vehicle is outside of its operational design domain when at least one from a group consisting of: presence of a construction zone having barricades and/or temporary signage; a fog condition; and a snowing condition, is determined. 
Claims 7, 8, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, OHMURA, and Frazzoli in further view of Patnaik et al. (US 20210034060; “Patnaik”).
Regarding claims 7, 16, and 21, Abari does not explicitly state the electronic processor is configured to determine the leading vehicle by receiving a second electronic message from one of the surrounding vehicles accepting a role of the leading vehicle, wherein the second electronic message includes a license plate number of the leading vehicle; and determine the leading vehicle by matching the license plate number included in the second electronic message with the leading vehicle.
On the other hand, Patnaik teaches the electronic processor is configured to determine the leading vehicle by receiving a second electronic message from one of the surrounding vehicles accepting a role of the leading vehicle, wherein the second electronic message includes a license plate number of the leading vehicle; and determine the leading vehicle by matching the license plate number included in the second electronic message with the leading vehicle ([0066]: “the lead vehicle may send a request to a remote server for the cargo vehicle to enter a special “search for leader” mode and the remote server would push this state down to the cargo vehicle. The lead vehicle may only send this command once it is in front of and ready to pilot the cargo vehicle, e.g., including determining that it is able to drive to the cargo vehicle's destination”-[0067]: “the lead vehicle may have a unique QR code or other identifier information such as a license plate number recognizable by the cargo vehicle's sensors such that when authentication is occurring, the lead vehicle (or a person in the lead vehicle) sends along that specific identifier information”)
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Patnaik reference, to receive an acceptance message from a surrounding vehicle to be the leader, and matching the license plate number of the leading vehicle to confirm its identity. Doing so would make it highly unlikely or effectively impossible for the cargo vehicle to mistake any other vehicle for the lead vehicle, as disclosed by Patnaik ([0067]).
Regarding claims 8 and 17, Abari does not explicitly state determine the leading vehicle by detecting a visual signal produced by the surrounding vehicle or a driver of the surrounding vehicle in front of the autonomous vehicle, and determining the leading vehicle to be the surrounding vehicle producing the visual signal or the surrounding vehicle with the driver producing the visual signal.
On the other hand, Patnaik teaches determine the leading vehicle by detecting a visual signal produced by the surrounding vehicle or a driver of the surrounding vehicle in front of the autonomous vehicle, and determining the leading vehicle to be the surrounding vehicle producing the visual signal or the surrounding vehicle with the driver producing the visual signal ([0066]-[0067]: “the lead vehicle may have a unique QR code or other identifier information such as a license plate number recognizable by the cargo vehicle's sensors such that when authentication is occurring, the lead vehicle (or a person in the lead vehicle) sends along that specific identifier information”; visual signal is interpreted to be any means of communication that require sight and that can be used to transmit messages over short distances).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Patnaik reference, to determine the leading vehicle by detecting a visual signal produced. Doing so would make it highly unlikely or effectively impossible for the cargo vehicle to mistake any other vehicle for the lead vehicle, as disclosed by Patnaik ([0067]).
Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, OHMURA, and Frazzoli in further view of Mawbey (US 20150254978 A1).
Regarding claims 11 and 19, Abari does not disclose the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle that the autonomous vehicle is stopping or slowing via a short range wireless network.
On the other hand, Mawbey teaches the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle that the autonomous vehicle is stopping or slowing via a short range wireless network (Abstract; [0034]; [0049]). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Mawbey reference, to warn surrounding vehicles that the subject vehicle is about to stop or slow down. Doing so would allow the surrounding vehicles to perform better maneuvering in the environment surrounding the subject vehicle.
18.	Regarding claim 12, Abari does not disclose the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle by sending a message via a vehicle to vehicle communication network to be output by an output device of each of the surrounding vehicles.
On the other hand, Mawbey teaches the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle by sending a message via a vehicle to vehicle communication network to be output by an output device of each of the surrounding vehicles (Fig. 6, [0047]; [0049]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Mawbey reference, to warn surrounding vehicles that the subject vehicle is about to stop or slow down by sending a message to be output by other vehicles. Doing so would allow the surrounding vehicles to perform better maneuvering in the environment surrounding the subject vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669